Citation Nr: 0212187	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-21 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than October 27, 
1995 for the award of service connection for post-traumatic 
stress disorder, to include a claim of clear and unmistakable 
error.  


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter-in-law


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active service from March 1952 to March 1955.  
He also had a period of active duty for training in August 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The case returns to the Board following a remand to the RO in 
June 2001.  Pursuant to the remand, the RO asked the veteran 
in a June 2001 letter to indicate whether he still desired a 
hearing.  In a June 2001 communication, the veteran opted for 
a personal hearing at the RO.  The hearing was held in 
September 2001.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has failed to reasonably raise a claim of 
clear and unmistakable error.  

3.  The Board's February 1982 reconsideration decision, which 
found no obvious error in its September 1981 decision, 
included a denial of service connection for PTSD.  

4.  In a December 1993 rating decision, the RO denied service 
connection for a psychiatric disorder, essentially finding no 
new and material evidence to reopen the claim previously 
denied by the Board in February 1982.  The RO provided notice 
of the decision to the veteran and his representative, but 
there is no evidence of record showing a perfected appeal of 
that decision.  

5.  There is no formal or informal claim for service 
connection for PTSD of record until correspondence from the 
veteran received at the RO on October 27, 1995.     


CONCLUSION OF LAW

The criteria for an effective date earlier than October 27, 
1995 for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.105, 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  That is, by 
way of the April 2000 rating decision, September 2000 
statement of the case, and February 2002 supplemental 
statement of the case, the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate the claim.  During the 
personal hearing, the veteran submitted a June 1995 Vet 
Center record.  The Hearing Officer advised the veteran that 
additional Vet Center records might be useful in adjudicating 
his claim.  However, a February 2002 report of contact with 
the veteran indicated that he had no additional Vet Center 
records relevant to the claim.  

In addition, the claims folder contains VA medical records 
and examinations, testimony from the September 2001 hearing, 
and multiple submissions from the veteran.  Otherwise, with 
respect to the duty to assist and notice regarding the duty 
to assist, the Board emphasizes that the nature of the 
present claim, entitlement to an earlier effective date, 
generally renders irrelevant evidence generated after the 
date at issue.  The veteran has already been advised of 
evidence that might support his appeal and indicated that 
none was available.  The Board therefore finds no reasonable 
possibility that further notice or assistance to the veteran 
would result in any benefit to the veteran.    

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.302 (2001).  

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable. Id.  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  

In addition, a final rating decision may be revisited if 
there is new and material evidence to reopen the claim.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").

Generally, the effective date of an award of a claim for 
compensation based on an original claim or a claim reopened 
after final disallowance is the date of receipt of the claim 
application or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 
(2001).  The effective date of an award granted from a 
reopened claim is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  
If a new claim is received after a final disallowance, and 
there is new and material evidence to reopen under 38 C.F.R. 
§ 3.156(a) other than service department records, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).  If an award is granted based on clear and 
unmistakable error in a prior decision pursuant to 38 C.F.R. 
§ 3.105, the effective date of the award is the date from 
which benefits would have been payable if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k).      

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

In this case, in October 1995, the veteran submitted a claim 
for service connection for disorders including a psychiatric 
disorder.  In a November 1998 decision on appeal, the Hearing 
Officer at the RO found new and material evidence to reopen 
the claim for service connection for PTSD, granted service 
connection with a 100 percent rating, and assigned an 
effective date of October 27, 1995.  The veteran alleges 
entitlement to an earlier effective date.

Initially, the Board notes that the veteran's April 1999 
statement essentially asserted clear and unmistakable error 
in a prior rating action or rating actions.  Although the RO 
purports to have adjudicated that claim in its April 2000 
rating decision, the Board emphasizes that the veteran has 
failed to identify any specific rating action at issue or to 
provide any specific allegation of error.  Thus, the Board 
finds that the veteran has not reasonably raised a claim of 
clear and unmistakable error that may be adjudicated or 
reviewed here on appeal.  Baldwin, 13 Vet. App. at 5; Fugo, 
6 Vet. App. at 44.  

Review of the claims folder reveals that service connection 
for PTSD was denied in a February 1982 Board reconsideration 
decision, which found no obvious error in its September 1981 
decision.  Although the former Board decision noted the 
allegation of possible PTSD related to service, the 
discussion did not specifically include a determination on 
the issue.  The latter reconsideration decision included a 
denial of service connection for PTSD.  The February 1982 
Board decision is final.  See Veterans Judicial Review Act, 
Pub. L. No. 100-687, 102 Stat. 4113 (1988) (establishing 
judicial review of Board decisions effective November 18, 
1988).   

In November 1992, the RO received a claim to reopen the claim 
for service connection for mental impairments.  The RO's 
rating decision of December 1993 denied service connection 
for a psychiatric disorder, essentially finding no new and 
material evidence to reopen the claim previously denied by 
the Board in February 1982.  The RO provided notice of the 
decision to the veteran and his representative, but there is 
no evidence of record showing a perfected appeal of that 
decision.  Therefore, the December 1993 rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  

The veteran alleges that he did file a notice of disagreement 
with the December 1993 rating decision.  He notes that his 
representative at that time had used an incorrect claim 
number on some of the correspondence and suggested that the 
document might have been misfiled.  In September 2001, he 
submitted a copy of a statement dated in October 1994 in 
which he disagreed with the denial of benefits.  Handwritten 
notes on the copy, apparently from his former representative, 
relate that she filed the statement for him.  However, review 
of the claims folder reveals no such statement.  Moreover, 
work product dated in February 2001 indicates that a search 
of the claims folder with the claim number incorrectly given 
on some correspondence from the veteran's claim found no 
evidence that any document from the veteran's claim had been 
misfiled in or removed from that file.  Thus, the record 
fails to show that a notice of disagreement was received 
within one year of the notice of the December 1993 rating 
decision.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302(a) (time limit for filing notice of disagreement).        

Review of the claims folder after the December 1993 rating 
decision finds no formal or informal claim from the veteran 
or his representative for service connection for PTSD until 
correspondence from the veteran received at the RO on October 
27, 1995.  38 C.F.R. §§ 3.1(p), 3.155(a).  Although the 
claims folder contains correspondence between the veteran's 
representative and the RO and VA's Compensation and Pension 
Service, that correspondence relates to separate matters and 
arguments that were addressed by each entity as appropriate.  
There was no indication of intent to apply for service 
connection for PTSD.  38 C.F.R. § 3.155(a).  Similarly, the 
June 1995 Vet Center record submitted by the veteran in 
September 2001 reflects only that he was "angry for lack of 
response from VARO related to his claim."  The record does 
not describe treatment for or even mention PTSD and does 
indicate any attempt or desire to apply for service 
connection for the disorder. Id.; see 38 C.F.R. § 
3.157(b)(1).  Therefore, there is no basis in the record for 
an effective date earlier than October 27, 1995 for the award 
of service connection for PTSD.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.   


ORDER

An effective date earlier than October 27, 1995 for the award 
of service connection for PTSD is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

